                                  1

                                  2

                                  3

                                  4                              IN THE UNITED STATES DISTRICT COURT

                                  5                         FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      PRIME MECHANICAL SERVICE, INC.,                Case No. 18-cv-03307-MMC
                                  8                      Plaintiff,
                                                                                        ORDER GRANTING DEFENDANT
                                  9                v.                                   INDEMNITY COMPANY OF
                                                                                        CALIFORNIA’S MOTION TO DISMISS;
                                  10     FEDERAL SOLUTIONS GROUP, INC.,                 DISMISSING SECOND CAUSE OF
                                         et al.,                                        ACTION WITHOUT FURTHER LEAVE
                                  11                                                    TO AMEND
                                                         Defendants.
                                  12                                                    Re: Dkt. No. 29
Northern District of California
 United States District Court




                                  13
                                              Before the Court is defendant Indemnity Company of California’s (“ICC”) Motion to
                                  14
                                       Dismiss, brought pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure and
                                  15
                                       filed September 14, 2018. Plaintiff Prime Mechanical Service, Inc. has filed opposition, to
                                  16
                                       which ICC has replied. Having read and considered the papers filed in support of and in
                                  17
                                       opposition to the motion, the Court rules as follows. 1
                                  18
                                                                             BACKGROUND2
                                  19
                                              On March 6, 2017, defendant Federal Solutions Group, Inc. (“FSG”) “was awarded
                                  20
                                       a prime contract [(“the Contract”)] by the United States of America, acting by and through
                                  21
                                       the General Services Administration” (“GSA”), which “required FSG to design and install
                                  22
                                       stair pressurization fans” and “a new heating, ventilation, and air conditioning [(“HVAC”)]
                                  23
                                       system” for the Frank Hagel Federal Building (“the Project”). (See FAC ¶ 7.)
                                  24
                                              On March 28, 2017, “FSG, as principal,” and ICC, “as surety, . . . executed and
                                  25

                                  26          1
                                                  By order filed October 15, 2018, the Court took the motion under submission.
                                  27          2
                                                The following facts are taken from the First Amended Complaint (“FAC”) and the
                                  28   exhibits attached thereto.
                                  1    delivered to GSA a Payment Bond pursuant to 40 U.S.C. §3131 and §3133 . . . [,]

                                  2    whereby ICC guaranteed the payment to all entities supplying labor, services and

                                  3    material in the prosecution of the work provided for in the Contract.” (See id. ¶ 8; see

                                  4    also id. Ex. A at 1.)

                                  5           On March 30, 2017, “FSG entered into a subcontract agreement with [plaintiff],”

                                  6    whereby plaintiff “agreed to perform the HVAC work” required under the Contract “for the

                                  7    sum of $93,700.” (See id. ¶ 10; see also id. Ex. B at 2.)

                                  8           Plaintiff alleges that, “commencing on or after March 30, 2017 and continuing

                                  9    through August 15, 2017,” plaintiff and its sub-designer “prepared the new HVAC design

                                  10   for the [P]roject, and submitted the document to FSG for submission to the GSA for

                                  11   review and approval.” (See id. ¶ 12.) In addition, plaintiff alleges, it provided several “on-

                                  12   site” services in connection with the Project.3 (See id. ¶ 12.)
Northern District of California
 United States District Court




                                  13          Plaintiff further alleges that “on or about August 30, 2017,” it “submitted to FSG an

                                  14   invoice . . . in the amount of $34,424.28” (“the Invoice”) (see id. ¶ 13; see also id. Ex. C),

                                  15   which was “due and payable 30 days after FSG’s receipt of the document,” specifically,

                                  16   on September 30, 2017 (see FAC ¶ 13). According to plaintiff, the Invoice is

                                  17   “erroneous[ly] dated May 15, 2017, since [plaintiff] had failed to change the date of a prior

                                  18   invoice.” (See id.) Plaintiff alleges that “more than 90 days has now elapsed” (see id. ¶

                                  19   19) since payment on the Invoice was due and that “FSG has refused to pay [plaintiff] for

                                  20   the services rendered” for the Project under the Contract (see id.).

                                  21          Based on the above, plaintiff asserts against ICC a claim under 40 U.S.C.

                                  22   § 3133(b) (“Miller Act claim”), by which it seeks to recover on the Payment Bond the

                                  23   amount due under the Invoice.

                                  24                                        LEGAL STANDARD

                                  25          Dismissal under Rule 12(b)(6) of the Federal Rules of Civil Procedure “can be

                                  26   based on the lack of a cognizable legal theory or the absence of sufficient facts alleged

                                  27

                                  28
                                              3
                                                  There is no allegation as to when such “on-site” services were provided.

                                                                                      2
                                  1    under a cognizable legal theory.” See Balistreri v. Pacifica Police Dep’t, 901 F.2d 696,

                                  2    699 (9th Cir. 1990). Rule 8(a)(2), however, “requires only ‘a short and plain statement of

                                  3    the claim showing that the pleader is entitled to relief.’” See Bell Atlantic Corp. v.

                                  4    Twombly, 550 U.S. 544, 555 (2007) (quoting Fed. R. Civ. P. 8(a)(2)). Consequently, “a

                                  5    complaint attacked by a Rule 12(b)(6) motion to dismiss does not need detailed factual

                                  6    allegations.” See id. Nonetheless, “a plaintiff's obligation to provide the grounds of his

                                  7    entitlement to relief requires more than labels and conclusions, and a formulaic recitation

                                  8    of the elements of a cause of action will not do.” See id. (internal quotation, citation, and

                                  9    alteration omitted).

                                  10          In analyzing a motion to dismiss, a district court must accept as true all material

                                  11   allegations in the complaint, and construe them in the light most favorable to the

                                  12   nonmoving party. See NL Indus., Inc. v. Kaplan, 792 F.2d 896, 898 (9th Cir. 1986). “To
Northern District of California
 United States District Court




                                  13   survive a motion to dismiss, a complaint must contain sufficient factual material, accepted

                                  14   as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S.

                                  15   662, 678 (2009) (quoting Twombly, 550 U.S. at 570). “Factual allegations must be

                                  16   enough to raise a right to relief above the speculative level[.]” Twombly, 550 U.S. at 555.

                                  17   Courts “are not bound to accept as true a legal conclusion couched as a factual

                                  18   allegation.” See Iqbal, 556 U.S. at 678 (internal quotation and citation omitted).

                                  19                                            DISCUSSION

                                  20          By order filed August 15, 2018, the Court granted ICC’s motion to dismiss the

                                  21   Miller Act claim asserted against it in plaintiff’s initial complaint. As set forth in said order,

                                  22   the Court, noting “the Complaint allege[d] plaintiff performed work within the statutory

                                  23   period” (see Order Granting Defendant Indemnity Company of California’s Motion to

                                  24   Dismiss (“August 15 Order”) at 1:25-26), found the claim was not “subject to dismissal as

                                  25   time-barred” (see id. at 1:17-18). The Court did, however, find the claim nonetheless

                                  26   subject to dismissal for a different reason, specifically, because plaintiff “failed . . . to

                                  27   show it ‘furnished labor or material’” as required under 40 U.S.C. § 3133(b)(1). (See id.

                                  28   at 1:27-28; see also id. at 2:2-5 (noting plaintiff only “allege[d] it provided ‘design
                                                                                       3
                                  1    services’”; finding “such work does not constitute ‘labor’ under the [Miller] Act”).)

                                  2           By the instant motion, ICC seeks an order dismissing plaintiff’s Miller Act claim as

                                  3    alleged in the FAC.

                                  4           At the outset, ICC, again relying on the date of the Invoice, contends plaintiff’s

                                  5    Miller Act claim is time-barred. See 40 U.S.C. 3133(b)(4) (providing Miller Act claim

                                  6    “must be brought no later than one year after the day on which the last of the labor was

                                  7    performed or material was supplied by the person bringing the action”). As discussed

                                  8    below, the Court again disagrees.

                                  9           As set forth in the August 15 Order, although the Invoice is dated more than a year

                                  10   before plaintiff filed the instant action (see FAC Ex. C), plaintiff alleges it performed work

                                  11   on the Project within the statutory period (see FAC ¶ 12 (alleging “on or after March 30,

                                  12   2017 and continuing through August 15, 2017,” plaintiff “prepared the new HVAC design
Northern District of California
 United States District Court




                                  13   for the [P]roject”). In addition, plaintiff has endeavored to explain in the FAC the reason

                                  14   for the discrepancy in the dates. (See id. ¶ 13) (alleging use of “erroneous” date was due

                                  15   to plaintiff’s “fail[ure] to change the date of a prior invoice”.) Lastly, although, as ICC

                                  16   points out, plaintiff, despite having been advised to do so in the August 15 Order, has not

                                  17   clarified whether the Invoice sought payment for work that was to be, rather than had

                                  18   been, performed,4 nor has plaintiff pleaded the dates on which any “on-site” services

                                  19   were provided, such ambiguities do not establish “beyond doubt that . . . plaintiff can

                                  20   prove no set of facts that would establish the timeliness of the claim.” See Supermail

                                  21   Cargo, Inc. v. United States, 68 F.3d 1204, 1207 (9th Cir. 1995).

                                  22          Next, defendant contends plaintiff’s Miller Act claim is subject to dismissal because

                                  23   plaintiff has again failed to allege it “‘furnished labor or material in the prosecution of

                                  24   work’ provided for in [the] [C]ontract.” (See Mot. at 5:17-18.) As discussed below, the

                                  25   Court agrees.

                                  26
                                  27          4
                                              For example, plaintiff does not allege whether it submits invoices on a weekly or
                                  28   monthly basis, or otherwise in accordance with any other practice or schedule.

                                                                                      4
                                  1           A civil action may be brought under the Miller Act by any “person that has

                                  2    furnished labor or material in carrying out work provided for in a contract for which a

                                  3    payment bond is furnished” but “has not been paid in full within 90 days after the day on

                                  4    which the person did or performed the last of the labor or furnished or supplied the

                                  5    material for which the claim is made.” See 40 U.S.C. § 3133(b). As used in the Miller

                                  6    Act, the term “labor” primarily encompasses services involving “manual labor,” see United

                                  7    States ex. rel. Shannon v. Fed. Ins. Co., 251 Fed. Appx. 269, 272 (5th Cir. 2007), or

                                  8    “physical toil,” see United States ex. rel. Barber-Colman Co. v. United States Fid. & Guar.

                                  9    Co., No. 93-1665, 1994 WL 108502, at *3 (4th Cir. 1994). Although “work by a

                                  10   professional, such as an architect or engineer” generally does not constitute “labor” within

                                  11   the meaning of the Miller Act, see United States ex. rel. Naberhaus-Burke, Inc. v. Butt &

                                  12   Head, Inc., 535 F. Supp. 1155, 1158 (S.D. Ohio 1982), some courts have found “certain
Northern District of California
 United States District Court




                                  13   professional supervisory work is covered by the Miller Act, namely, skilled professional

                                  14   work which involves actual superintending, supervision, or inspection at the job site” see

                                  15   United States ex. rel. Olson v. W.H. Cates Constr. Co., 972 F.2d 987, 990-92 (8th Cir.

                                  16   1992) (internal quotation and citation omitted) (citing, as examples, “architect . . . who

                                  17   actually superintends the work as it is being done” and “project manager . . . [who] did

                                  18   some physical labor at the job site” (internal quotation and citation omitted)).5

                                  19          Here, plaintiff alleges it “attended 4 or 5 on-site field meetings . . . to determine

                                  20   the location and layout of the new equipment, . . . performed on-site field coordination

                                  21   with the existing equipment, . . . took on-site field measurements for fabrication of duct

                                  22   work and support hangers, . . . scheduled the start date and while on-site planned site

                                  23   access and crane locations, prepared product and equipment submittals, and obtained

                                  24   security passes.” (See FAC ¶ 12.) The above-listed services are, however, “clerical or

                                  25   administrative tasks which, even if performed at the job site, do not involve the physical

                                  26
                                              5
                                  27           Plaintiff, despite having been given the opportunity to do so (see August 15
                                       Order at 2:11-15), does not allege that it or any of its employees performed any such
                                  28   superintending, supervision, or inspection.

                                                                                     5
                                  1    toil or manual work necessary to bring them within the scope of the Miller Act.” See

                                  2    United States ex. rel. Constructors, Inc. v. Gulf. Ins. Co., 313 F. Supp. 2d 593, 597 (E.D.

                                  3    Va. 2004) (holding subcontractor did not furnish “‘labor’ within the contemplation of the

                                  4    Miller Act” where subcontractor’s duties entailed paying invoices, reviewing subcontractor

                                  5    and vendor proposals, supervising the hiring of site personnel, and providing site

                                  6    coordination services). Although taking “on-site field measurements” (see FAC ¶ 12)

                                  7    may have involved some minor physical activity, it does not amount to the physical “toil”

                                  8    required by the Miller Act. See Constructors, 313 F. Supp. 2d at 597; cf. Am. Surety Co.

                                  9    v. United States ex. rel. Barowagee Labs., Inc., 76 F.2d 67, 67-68 (5th Cir. 1935) (holding

                                  10   plaintiff supplied “labor” when its employees took, prepared, and tested samples of gravel

                                  11   for road construction project because such tasks required employees to shovel,

                                  12   transport, dry, sift, separate, and weigh gravel, sand, and clay).
Northern District of California
 United States District Court




                                  13          Accordingly, plaintiff’s Miller Act claim against ICC will be dismissed for failure to

                                  14   plead the requisite furnishing of “labor or material.” See 40 U.S.C. § 3133(b).

                                  15                                          CONCLUSION

                                  16          For the reasons stated above, defendant ICC’s motion is hereby GRANTED and

                                  17   the Second Cause of Action is hereby DISMISSED without further leave to amend.

                                  18
                                  19          IT IS SO ORDERED.

                                  20

                                  21   Dated: November 28, 2018
                                                                                                MAXINE M. CHESNEY
                                  22                                                            United States District Judge
                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                      6
